In a matrimonial action in which the parties were divorced by a judgment dated May 6, 1983, the plaintiff ex-wife appeals, as limited by her notice of appeal, from so much of an order of the Supreme Court, Westchester County (Wood, J.), entered *698February 4, 1992, as directed her to pay the defendant ex-husband the sum of $9,038, and the defendant ex-husband purportedly cross-appeals from so much of the same order as failed to award him interest on the $9,038.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements; and it is further,
Ordered that the cross appeal is dismissed, without costs or disbursements.
Under the circumstances of this case, we agree with the conclusion of the Supreme Court that the defendant ex-husband substantially performed his obligations under the stipulation settling the controversies over ancillary pecuniary issues, such that the plaintiff ex-wife was properly directed to pay the defendant ex-husband $9,038 out of the proceeds from the sale of the former marital residence, title to which had been transferred to the ex-wife (see, Nahl v Nahl, 148 AD2d 898; Gray v Gray, 74 AD2d 524; Timmins v Timmins, 50 AD2d 720). The ex-husband’s purported cross appeal, however, must be dismissed, as no notice of cross appeal was ever filed. Thompson, J. P., Rosenblatt, Miller and Ritter, JJ., concur.